EXHIBIT 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This amended and restated Employment Agreement is made this 1st day of July 2003
by and between Rose Hills Company (“the Company”) and Kenton C. Woods (“Woods”).

 

WHEREAS, the Company and Woods entered into an Employment Agreement dated
December 31, 1998 (the “Previous Agreement”);

 

AND WHEREAS, it is the mutual intent of the parties hereto that Woods be
employed as President and Chief Executive Officer of the Company effective July
1, 2003, and that a new employment agreement be entered into which will
supercede the Previous Agreement;

 

AND WHEREAS, it is the mutual intent of the parties to set forth in this
Agreement the terms and conditions of the said employment of Woods as President
and Chief Executive Officer of the Company.

 

In consideration of these premises and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
covenant and agree as follows:

 

1.    Employment

 

  1.1   During the term of this Agreement and subject to its terms and
conditions, the Company shall employ Woods as President and Chief Executive
Officer. In said capacity, Woods shall report to the Board of Directors of the
Company or to such person(s) as the Board of Directors of the Company (“the
Board”) may, from time to time direct, and shall have such powers,
responsibilities and authorities as may be, from time to time, assigned to him
by the Board.

 

  1.2   The employment of Woods under this Agreement shall commence on July 1,
2003 and shall continue in effect without interruption until terminated in
accordance with the terms of this Agreement.

 

  1.3   During the term hereof, Woods shall devote his full working time and
efforts, to the best of his ability, experience and talent, to the performance
of services, duties and responsibilities as an Officer of the Company.

 

2.    Compensation

 

  2.1   During the term hereof, Woods shall be paid by the Company a base salary
(“Base Salary”) at the rate of $200,000 per annum, provided that said Base
Salary shall be reviewed annually. Any increase in the Base Salary shall be at
the sole discretion of the Company. In the event that the Company, in the
exercise of said discretion, increases the Base Salary, the Base Salary, as so
increased, shall thereafter be the “Base Salary” for the purposes of this
Agreement. The Base Salary shall be payable in accordance with the Company’s
customary payroll practices and is subject to deductions required by law.

 

  2.2   In addition to his Base Salary, Woods shall be entitled to participate
in a short term incentive plan as adopted by the Company from time to time
subject to a maximum of 100% of Woods’ annual Base Salary less deductions
required by applicable law.

 

  2.3   The short term incentive plan bonus is subject to the following
conditions and exceptions:

 

  (a)   In order to qualify for and receive the annual bonus, Woods must be
employed by the Company or its successor at the time the bonus is paid unless
Woods is terminated without Just Cause. If Woods’ employment is terminated
without Just Cause after the end of the year but before the bonus amount is
paid, Woods shall receive the bonus for that completed year calculated in
accordance with the terms of the short term incentive plan. The payment will be
subject to deductions required by applicable law. The bonus amount will be paid
in full within 90 days of the subject year end.

 

  (b)  

If, before the end of a year, Woods’ employment is terminated by the Company or
its successor without Just Cause, the bonus which Woods will be entitled to
received under paragraph 4.4 for



--------------------------------------------------------------------------------

 

that year will be equal to Woods’ pro rata portion of the bonus for the year of
termination (for the number of days elapsed in the current year), based on the
achievement of the applicable performance criteria through the date of
termination.

 

3.    Employee Benefits

 

  3.1   The Company shall provide Woods, during the term of this Agreement,
coverage under employee pension and welfare benefit programs, plans and
practices consistent with such benefits as are made available from time to time
to other senior executives of the Company (“Benefits”) in accordance with the
terms of the applicable plan documents as modified from time to time.

 

  3.2   Woods shall be entitled to no less than twenty-five business days paid
vacation in each calendar year, which shall be taken at such time as is
consistent with Woods’ responsibilities hereunder. Unless otherwise approved by
the Company, any vacation days not taken in any calendar year shall be forfeited
without pay therefore.

 

4.    Termination

 

  4.1   Woods shall have the right to terminate this Agreement at any time at
upon 90 days notice to the Company. In the event that Woods so terminates, he
shall be entitled, at the time the termination becomes effective, to a lump sum
payment from the Company (i) in respect of vacation accrued in respect of the
year in which said termination occurs, but not used (“Vacation Payment”) and
(ii) for compensation earned under the terms of paragraph 2.1 hereof, but not
paid (“Compensation Payment”) as of the effective date of the termination. Said
Compensation Payment shall not include all or any part of any Bonus in respect
of the year in which said termination occurs. If Woods terminates this
Agreement, he shall not be entitled to receive any payment, benefit, or
compensation from the Company, by way of Base Salary, Bonus, benefits, severance
payment or otherwise, except as expressly set forth in this paragraph.

 

  4.2   The Company shall have the right to terminate this Agreement and Woods’
employment with the Company for cause at any time. As used herein, the term
“Cause” shall include (i) willful malfeasance or willful misconduct by Woods in
connection with his employment, (ii) any failure or refusal by Woods to perform
his duties hereunder or to follow any lawful direction from the Company which
refusal or failure continues after Woods has been given notice by the Company
that it deems that such failure or refusal has occurred, (iii) any breach by
Woods of Section 5 herein or any other material breach of this Agreement, or
(iv) the commission by Woods of any violation of law in connection with the
performance of his duties hereunder, any misdemeanor involving moral turpitude
or any felony. Except as explicitly provided in this paragraph, the Company
shall not be required to provide Woods with advance notice of termination for
cause.

 

  4.3   In the event that Woods is terminated for cause under the terms of
paragraph 4.2, he shall be entitled to receive a lump sum payment from the
Company in respect of the Vacation Payment and the Compensation Payment. Said
Compensation Payment shall not include all or any part of the Bonus in respect
of the year in which said termination occurs. If Woods is terminated for cause
under paragraph 4.2, he shall not be entitled to receive any payment, benefit,
or compensation from the Company, by way of Base Salary, Bonus, benefits,
severance payment or otherwise, except as expressly set forth in this paragraph
4.3.

 

  4.4   The Company shall have the right to terminate this Agreement at any
time, with or without cause, or for any reason. In the event of a termination
under this paragraph, Woods shall be entitled to receive, as of the effective
date of the notice of termination (the “Termination Date”), the following:

 

  (a)   his Base Salary for a period ending 12 months from the Termination Date,

 

  (b)   benefits, as defined in paragraph 3.1 hereof, for a period ending 12
months from the Termination Date,



--------------------------------------------------------------------------------

  (c)   any unpaid Bonus earned by Woods up to and including the Termination
Date, calculated in accordance with paragraphs 2.2 and 2.3 hereof, to the extent
payable under paragraph 2.2 hereof, in respect of any year completed prior to
the Termination Date,

 

  (d)   If this Agreement is terminated by the Company other than for cause,
Woods shall not be entitled to receive any payment, benefit, or compensation
from the Company, by way of Base Salary, Bonus, benefits, severance payment or
otherwise, except as expressly set forth in this  paragraph 4.4.

 

5.   Confidential Information Non-Competition

 

  5.1   (a)   Woods agrees that he shall not, without the prior written consent
of the Company, use, divulge, disclose or make accessible to any other person,
firm, partnership, corporation or other entity any Confidential Information
pertaining to the business of the Company, Alderwoods, or any of their
respective affiliates, except (i) while employed by the Company, in the course
of the business of and for the benefit of the Company, or (ii) when required to
do so by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company, or by any administrative
agency or legislative body (including a committee thereof) with jurisdiction to
order Woods or the Company to divulge, disclose or make accessible such
information. For the purposes of this paragraph 5.1, “Confidential Information”
shall mean all non-public information concerning the financial data, strategic
business plans, product development (or other proprietary product data),
customer lists, marketing plans and other non public, proprietary and
confidential information of the Company, Alderwoods, or any of their parent,
subsidiary or affiliated companies, or customers that is not otherwise available
to the public (other than by Woods’ breach of this Agreement).

 

  (b)   Woods agrees that upon the termination of his employment under this
Agreement Woods will return to the Company, in good condition, all property of
the Company in his possession or under his control.

 

  5.2   During the period of his employment hereunder and for two years
thereafter, Woods agrees that, without the prior written consent of the Company,
(a) he will not, either directly or indirectly, either as principal, manager,
agent, consultant, officer, stockholder, partner, investor, lender, or employee,
or in any other capacity, carry on, be engaged in or have any financial interest
in, any business which is in competition with the business of the Company or
Alderwoods or any of their parent, subsidiary or affiliated companies, and (b)
he will not, on his own behalf or on behalf of any person, firm or company other
than the Company, directly or indirectly, solicit or offer employment to any
person who has been employed by the Company, Alderwoods or any of their parent,
subsidiary or affiliated companies at any time during the 12 months immediately
preceding such solicitation.

 

  5.3   For the purposes of paragraph 5.2, a business shall be deemed to be in
competition with the Company or Alderwoods if it owns, operates or manages a
funeral home or cemetery property that is located within 10 miles of Rose Hills
Memorial Park and Mortuary. Nothing in this Agreement shall be construed to bar
Woods from accepting employment with a funeral home or cemetery property in any
other geographic region.

 

  5.4   Woods and the Company agree that the covenant of paragraphs 5.2 and 5.3
are reasonable under the circumstances, and farther agree that if in the opinion
of any court of competent jurisdiction such restraint is not reasonable in any
respect, that, without further action by the parties, said covenant shall be
deemed modified so as to have the broadest possible scope, consistent with the
opinion of said court, and shall be enforceable as so modified.

 

  5.5  

Woods agrees that any breach of the covenants of this section 5 would cause
irreparable injury to the Company, Alderwoods and its affiliates for which
monetary damages would not be an adequate



--------------------------------------------------------------------------------

 

remedy. Accordingly, Woods agrees that, in the event of such breach, the
Company, Alderwoods and its affiliates, in addition to pursuing any other
remedies that they may have in law or in equity, (i) may cease making any
payments otherwise required by this Agreement, and (ii) shall be entitled to a
temporary injunction and permanent injunction restraining any further violation
of this Agreement by Woods.

 

6.     Arbitration

 

  6.1   Any and all disputes and claims arising from or in relation to this
Agreement, with the exception of an action by the Company, Alderwoods and its
affiliates for injunctive relief under section 5 of this Agreement, shall be
resolved through arbitration, in Los Angeles, California in accorance with the
American Arbitration Associations National Rules for the Resolution of
Employment Disputes in effect on the date such dispute or claim arises. Any
action for injunctive relief under section 5 hereof may be brought in any court
of competent jurisdiction.

 

  6.2   In the event that either party to this Agreement, or Alderwoods and its
affiliates, brings a claim or action for enforcement of this Agreement, or
otherwise relating to or arising from this Agreement, the arbitrator shall have
discretion to assess reasonable costs and expenses, including a reasonable
attorney’s fee, against the non-prevailing party. Any dispute as to the
reasonableness of any costs or expense shall be resolved by the arbitrator.

 

7.     Successors and Assigns

 

  7.1   This Agreement shall inure to the benefit of and be binding upon the
undersigned parties hereto and there respective successors and assigns.

 

  7.2   Woods may not assign his performance of this Agreement without the
prior, expressed written, consent of the Company.

 

8.   Survival of Covenants

 

  8.1   The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations. Without limiting the
generality of the foregoing, the provisions of section 5 hereof shall remain in
effect as long as necessary to give effect thereto, notwithstanding the
termination of this Agreement.

 

9.   Governing Law

 

  9.1   This Agreement shall be construed, interpreted and governed in
accordance with the laws of the State of California without reference to rules
relating to conflicts of laws.

 

10.    Effect on Prior Agreements

 

  10.1   This Agreement contains the entire understanding between the parties
relating to the subject matter hereof and supersedes in all respects any prior
or other agreement or understanding between the Company, Alderwoods or any of
their affiliates and Woods relating to the subject matter.



--------------------------------------------------------------------------------

11.    Counterparts  

 

  11.1   This Agreement may be executed in two or more counterparts, each of
which will be deemed an original.

 

 

 

ROSE HILLS COMPANY         

By:

  

/s/    KENTON C. Woods        

--------------------------------------------------------------------------------

Kenton C. Woods

        

ALDERWOODS GROUP, INC.

         By:   

/s/    PAUL A. HOUSTON        

--------------------------------------------------------------------------------

Paul A. Houston

President and CEO

  

Signed:

 

/s/    KENTON C. WOODS    

--------------------------------------------------------------------------------

Kenton C. Woods